ACCEPTED

08-21-00039-CV

EIGHTH COURT OF APPEALS
EL PASO, TEXAS

4/23/2021 10:08 AM
ELIZABETH G. FLORES
CLERK

Law Office of
Charles E. Wear, Jr., P.C.

Attorney and Counselor at Law
FILED IN

. . 8th 21, OB AR LS,
1811 W. Park Row April 23. 2021 cus BA 7-2356
Arlingion, Texas 76013 P ; Ase) LPP 7528
4/23 024 10:08:28 Alkar-law.com

ELIZABETH G. FLORES
Clerk

Court of Appeals Via Electronic Filing
Fighth District of Texas

El Paso County Courthouse

500 E San Anotonio Ave., Suife 1203

El Paso, TX 79901-2408

Re: Court of Appeals Number: —08-21-00039-CV
Trial Court Case Number: — P-12305-B-112-CV

Style: Accredited Surety and Casualty Company, Inc.

Vv.
Benchmark Electrical Solutions, Inc., Control Insualtion Services, Inc., Inspection

Associates, Inc., Sunstate Equipment Co., LLC, Marquez Construction &
Maintenance, LLC, Texas Gamma Ray, LLC, Global Welding Services, Inc., DanCar
Energy Construction, Lexicon, Inc., and Targa Southern Delaware LLC

Dear Chief Justice:

Appellee, Benchmark Electrical Solutions, Inc., is in support of the request for mediation for
the above-referenced cause.

Thank you for your attention and consideration in this matter. Please advise if you have any
questions or need anything further.

Sincerely,

   

CEW:clr
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Charles Wear

Bar No. 20992800
charles@wear-law.com

Envelope ID: 52762197

Status as of 4/23/2021 11:23 AM MST

Associated Case Party: Accredited Casualty and Surety Company, Inc.

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Chris Ward cward@clarkhill.com | 4/23/2021 10:08:28 AM | SENT
Toni Scottreed tsreed@clarkhill.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Control Insulation Services, Inc.

 

Name BarNumber | Email TimestampSubmitted | Status

 

 

 

 

 

 

 

Mel Smith mel@mlsesq.com | 4/23/2021 10:08:28 AM | SENT

 

Associated Case Party: Marquez Construction & Maintenance, LLC

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Shane M.Bebout sbebout@toddlawfirm.com | 4/23/2021 10:08:28 AM | SENT
Janie M.Whitfield janie@toddlawfirm.com 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Inspection Associates, Inc.

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Kristen Bates kbates@thestrongfirm.com | 4/23/2021 10:08:28 AM | SENT
Bret L.Strong bstrong@thestrongfirm.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Texas Gamma Ray, LLC

 

Name BarNumber | Email TimestampSubmitted | Status

 

Richard A.Simmons rsimmons@ws-law.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Sunstate Equipment Co., LLC
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Charles Wear

Bar No. 20992800
charles@wear-law.com

Envelope ID: 52762197

Status as of 4/23/2021 11:23 AM MST

Associated Case Party: Sunstate Equipment Co., LLC

 

Name BarNumber | Email TimestampSubmitted | Status

 

T. RagonRichey trr@trricheylawfirm.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Lexicon, Inc.

 

Name BarNumber | Email TimestampSubmitted | Status

 

 

 

 

 

 

W. JasonWalker jwalker@andrewsmyers.com | 4/23/2021 10:08:28 AM | SENT

 

 

Associated Case Party: Global Welding Services, Inc.

 

Name BarNumber | Email TimestampSubmitted | Status

 

Scott Davenport scottd@davenport-law.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Targa Southern Delaware LLC

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Laura Folk lfolk@porterhedges.com 4/23/2021 10:08:28 AM | SENT
Emily APendleton ependleton@porterhedges.com | 4/23/2021 10:08:28 AM | SENT
Lola Martinez Imartinez@porterhedges.com 4/23/2021 10:08:28 AM | SENT
Amy K.Wolfshohl awolfshohl@porterhedges.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

 

Marianna Green magreen@clarkhill.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Benchmark Electrical Solutions, Inc.
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Charles Wear

Bar No. 20992800
charles@wear-law.com

Envelope ID: 52762197

Status as of 4/23/2021 11:23 AM MST

Associated Case Party: Benchmark Electrical Solutions, Inc.

 

Name BarNumber | Email TimestampSubmitted | Status

 

Charles E.Wear, dr. charles@wear-law.com | 4/23/2021 10:08:28 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: DanCar Energy Construction

 

Name BarNumber | Email TimestampSubmitted | Status

 

Robert M.Lovein rlovein@loveinribman.com | 4/23/2021 10:08:28 AM | SENT